                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ELIZABETH SAKON,                     :      Civil No.: 3:19-cv-13481
                                     :
              Plaintiff,             :
                                     :      Hon. Robert H. Cleland
v.                                   :      United States District Judge
                                     :
                                     :      Hon. Anthony P. Patti
ANDREW SAUL,                         :      United States Magistrate Judge
Commissioner of                      :
Social Security,                     :
                                     :
              Defendant.             :

                                  JUDGMENT

         In accordance with the Order Remanding Case Under Sentence Four Per

Parties’ Stipulation entered on March 31, 2020,

         It is ORDERED AND ADJUDGED that the case is REMANDED to the

Commissioner of Social Security for further proceedings in accordance with that

order.


                                            s/Robert H. Cleland
                                            Robert H. Cleland
                                            United States District Judge

Dated: April 3, 2020
